Title: From George Washington to Major General John Sullivan, 6 July 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Morris Town 6th July 1777

Since I had the pleasure of seeing you some of the Officers have been Suggesting a Plan for cutting off the Enemy’s Post at Bergen,

which they seem to think could be easily effected—As it may be in your power to collect certain information of the strength &Ca of that Guard which I understand consists of new Levies I would refer the matter intirely to your consideration & Discretion, wishing that if your accounts are such as would promise a tolerable Certainty of Success you would make the attempt. I need not mention to you that the most profound Secrecy is necessary upon every occasion of this nature & very particularly on this, as two Minutes Notices would give them an opportunity of withdrawing across the Causeway, where it would be impossible for you to get at them—to prevent this a small party should be dispatch’d before the rest by some different Rout which should Occupy the pass near Bergen by which means every Intelligence might be kept from them, no Soul being allow’d to go in—should this Enterprize appear so feasible as to risque it, I shall expect soon to hear from you—you will Observe to March your Troops at such Hours as will prevent their being Hurt by the Excessive Heat of the Weather.
It will be prudent at all events to send a party of 2 or 300 Men some where beyond Hackinsac under a Cautious active Officer, from which small parties may be sent up to fort Lee & along North River, to Observe every Motion of the Enemy about New York by Land or Water—two or three light Dragoons should be with them to convey every necessary Intelligence to you in order that I may be appriz’d as early as possible. I am Dr sir &Ca.

G.W.

